Title: From James Madison to William Harris Crawford, 6 July 1816
From: Madison, James
To: Crawford, William Harris



Dear Sir
Montpelier July 6. 1816

The limited prosecution of the plan of Lt. Gadsden, which you suggest may be proper.  A general system of works on which the permanent security of N.O. is to depend, and which will probably call for a million of dollars, ought not to be hastily adopted at a moment as little threatening as the present.  The observations of the young Engineer indicate good sense; but it may well be supposed that the errors he points out in his predecessors, do not exceed some which would be noted in his views, by an Engineer as much beyond him in experience, as he is in science beyond those whom he criticizes.  We ought at least to have the sanction of the highest skill the Country possesses, for so great and so expensive an undertaking, and that if practicable aided by personal examination on the spot.  I return the report of Lt. G.  Accept my friendly respects and best wishes.

James Madison

